Citation Nr: 1702434	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to increased disability ratings for posttraumatic stress disorder (PTSD) with alcohol dependence in excess of 50 percent from May 16, 2008 until April 3, 2012; and a rating in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 3, 2012.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and J.B.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

These appeals have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1950 to January 1954.  

The matters initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

According to the public records of	 the Social Security Administration, the Veteran died on January [redacted], 2017 while his appeals before the Board were pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the Veteran's pending appeals for increased ratings related to his service-connected PTSD and claim for TDIU benefits prior to April 2012.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

According to a Social Security Administration data inquiry, the Veteran died on January [redacted], 2017 while his appeals for increased ratings and earlier effective dates were pending before the Board.

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016). 

The Board's dismissal of the appeals does not affect the right of an eligible person to request to be substituted as the appellant for purposes of processing these claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A.  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a)."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).








	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for increased disability ratings for posttraumatic stress disorder with alcohol dependence in excess of 50 percent from May 16, 2008 until April 3, 2012; and a rating in excess of 70 percent thereafter is dismissed.

The appeal for a total disability rating based on individual unemployability prior to April 3, 2012 is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


